Citation Nr: 1715685	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1974 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

When the case was last before the Board in August 2014, the Board granted service connection for right ear hearing loss and tinnitus, but remanded the left ear hearing loss claim for additional development.  

As the Board noted in its prior remand, in a January 2011 statement, the Veteran noted that, in support of a claim for nonservice-connected pension, he had been diagnosed with hepatitis C and directed VA to reference identified VA medical records.  While it is not clear if the Veteran intended such as a claim for entitlement to service connection for hepatitis C, the RO appeared to treat it as such, as a medical opinion was obtained in November 2011; however, a rating decision still has not yet been issued by the RO.  Thus, the Board lacks jurisdiction over the issue of entitlement to service connection for hepatitis C and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b). 


FINDING OF FACT

The Veteran's left ear hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board remanded the Veteran's claim for left ear hearing loss in August 2014.  Puretone thresholds from a November 2009 VA examination demonstrate that the Veteran has hearing impairment for VA purposes, as the puretone threshold at the 4000 Hz level was 40 dB.  See 38 C.F.R. § 3.385 (stating that "impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater").  Therefore, the current disability element of the claim is established.

However, the Veteran's Report of Medical Examination upon entry into service showed that the Veteran had some degree of hearing loss when he entered service, as the puretone threshold at 500 Hz was 25 dB.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that "normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss").  Thus, a remand was necessary to obtain an addendum opinion as the opinion of record stated left ear hearing was normal upon entry into service, and the examiner did not opine as to whether the Veteran's left ear hearing was aggravated by service.

After the Board remanded the claim, the United States Court of Appeals for Veterans Claims (Court) decided McKinney v. McDonald, 28 Vet. App. 15 (2016).  The Court held that hearing loss not meeting VA's definition is not a "defect, infirmity, or disorder" and, thus, veterans are entitled to the presumption of soundness when abnormal hearing, not indicative of a hearing loss disability under 38 C.F.R. § 3.385 is noted on the Report of Medical Examination upon entry into service.  Id. at 28-29.

The Veteran should be entitled to the benefit of the Court's ruling in McKinney, which represents a change in law in this case.  As noted above, service connection for right ear hearing loss was granted at the time his claim for left ear hearing loss was remanded.  McKinney, had it been law when the claim was previously before the Board, would have obviated the need to remand for an addendum opinion because the issue would not have been one of service aggravation but of "direct" service connection with application of the presumption of soundness.  Thus, for the reasons and basis the Board set forth in the August 2014 decision granting service connection for right ear hearing loss, the Board finds that service connection for left ear hearing loss should be granted when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


